Citation Nr: 0839395	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Board notes that the veteran requested a Travel Board 
hearing in his August 2006 substantive appeal.  In his 
appeal, he identified his correct address, which he had been 
using since 2005.  This address is on [redacted]
Later that month, the RO issued a letter to the veteran 
acknowledging his hearing request.  This letter was mailed to 
the address identified in the veteran's substantive appeal.  
In April 2007, the RO sent a new letter advising the veteran 
that he continued to be on a list of veterans who were 
awaiting the scheduling of their hearings.  Although this 
letter was addressed to [redacted], it was otherwise 
entirely consistent with the address provided by the veteran 
and was presumably delivered to the veteran as there is no 
evidence that it was returned as undeliverable to the RO.  In 
November 2007, the veteran was mailed another notice advising 
him of the date, time, and place of his hearing.  This letter 
was once again addressed to [redacted] but was otherwise 
correct and was presumably delivered to the veteran.  Later 
that month, the RO issued a hearing reminder notice again 
advising the veteran again as to the date, time, and place of 
his hearing.  As with the prior April 2007 and November 2007 
letters, it was mailed to [redacted], however, was 
undelivered on this occasion and returned to the RO for 
"insufficient address."

Given that the first letter to the veteran notifying him of 
his hearing at the [redacted] address was not returned 
as undeliverable and appears to have been received by him, 
the Board is satisfied that the RO properly notified him of 
his hearing.  As a general matter, courts and other 
adjudicators will presume that public officers have properly 
discharged their official duties, to include proper mailing 
of notification of decisions.  See Clarke v. Nicholson, 21 
Vet. App. 130, 133 (2007) (discussing VA's presumption of 
regularity in terms of U.S. Postal Service regulations).

As to the second letter that was returned to the RO as 
undeliverable, this letter's envelope contains a notation of 
"insufficient address unable to forward."  It is not clear 
whether the veteran has relocated, as he has not reported a 
new address to the RO.  If the veteran moved without 
informing VA of his new address, the United States Court of 
Appeals of Veterans Claims (Court) has stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993). Moreover, the veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
Board hearing is considered withdrawn, and the Board will 
proceed with his case.  


FINDINGS OF FACT

1.  From December 17, 2004 to October 18, 2006, the veteran 
demonstrated depressed mood; anxiety; and detachment; but did 
not demonstrate any circumstantial, circumlocutory or 
stereotyped speech; panic attacks; memory loss; inability to 
comprehend complex commands; and demonstrated goal-oriented 
thoughts.

2.  From October 19, 2006, the veteran demonstrated 
moderately high anxiety; poor motivation; low mood, and 
discomfort in crowds of people; but did not demonstrate any 
suicidal or homicidal ideation; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships; 
or an inability to work solely on account of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD from December 17, 2004 to October 18, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation of 50 percent for PTSD for 
the period beginning on October 19, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD that is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The earliest relevant mental health record is a February 2005 
VA examination report.  At this examination, the veteran 
reported that he was not working and that he had "retired on 
disability because of his strokes."  He denied any 
significant depression, manic symptoms, suicidal ideation, 
obsessive or ritualistic behavior, or intrusive thoughts.  He 
reported that he re-experienced the traumatic events in 
Vietnam and that he had nightmares, but denied any flashbacks 
or intrusive thoughts of Vietnam.  He stated that he slept in 
a recliner chair and would wake after four or five hours of 
sleep. He also reported persistent symptoms of increased 
arousal which included severe difficulty staying asleep, 
irritability, and outbursts of anger.  He stated that his 
activities were limited to working with jigsaw puzzles.  On 
examination, the veteran was noted to be dressed "shabbily" 
in a dirty winter coat.  He was able to recall three out of 
three items from memory and concentration was adequate.  The 
examiner noted that the veteran displayed numbing of 
responsiveness, detachment that was "quite severe," and 
restricted range of affect which caused the veteran 
difficulty in expressing loving feelings toward his wife and 
daughter.  Still, according to the veteran, he enjoyed a 
"real good" relationship with his wife and an "okay" 
relationship with his daughter.  The veteran also 
demonstrated significant anxiety, although the examiner 
opined that this was not to the level of a panic attack.  The 
examiner also noted that the veteran was experiencing 
markedly diminished interest and participation in significant 
activities.  The veteran's thoughts were found to be goal-
directed and no evidence of psychosis was detected.  The 
examiner's multi-axis diagnosis included a diagnosis of PTSD 
and a Global Assessment of Functioning (GAF) score of 60.  
Although the examiner opined that the veteran's symptoms of 
detachment may have been due to events before his active duty 
service, he elaborated that the veteran's service more likely 
than not worsened these symptoms.  The examiner concluded 
that the veteran's PTSD appeared to significantly impact his 
ability to relate to others, increased his sense of 
isolation, and made it difficult for the veteran to relate to 
those closest to him.

Treatment records from the VA medical center (VAMC) in 
Philadelphia, Pennsylvania reveal that the veteran received 
treatment at that facility for various other illnesses from 
March to November of 2005.  During that period, the veteran 
received physical examinations in May and November of 2005.  
At each examination, the veteran denied any medical history 
of depression, PTSD, or anxiety, as well as any symptoms 
related to these conditions.  A PTSD screening test 
administered at the same time as the November 2005 physical 
examination was negative for PTSD.

The veteran underwent a second VA examination on October 19, 
2006.  At that time, he reported that he had been 
experiencing increased problems with poor mood, irritability, 
and impatience.  He described persistent anxiety, sadness, 
and poor motivation.  He also reported recurrent daily 
thoughts of Vietnam, periodic intrusive thoughts, dreams and 
nightmares that occurred approximately four times per week, 
restless sleeping of approximately four hours per night, 
night sweats, and a long history of flashbacks.  When 
questioned about the present war in Iraq and Afghanistan, the 
veteran stated that he would become upset on hearing news 
reports on the day's events and that this would cause him to 
ruminate for long periods about his own war experiences.  
Although the veteran related that he continued to participate 
in social activities such as going to dinner and enjoyed good 
contact with his family, he also stated that he was 
uncomfortable in crowds and hated being anyplace where there 
were lots of people.  He stated that he experienced 
difficulty focusing and maintaining his concentration, and 
that this, combined with his irritability and grogginess from 
lack of sleep made it difficult for the veteran to carry on 
job functioning.  Nonetheless, with regard to employment, the 
veteran reported that he last performed full work in 1995, at 
which time he was disabled due to "medical illnesses."  He 
denied any hallucinations, suicidal ideation, or homicidal 
ideation.  On examination, the veteran was noted as being 
neatly dressed and groomed.  His speech, psychomotor 
function, and overall memory were normal.  He was oriented to 
time, self, and place and exhibited normal intellectual and 
cognitive function.  Insight and judgment were excellent, and 
there was no evidence of any psychotic or unusual thinking.  
The veteran was noted as displaying moderately high anxiety 
and sad affect.  Based upon the examination, the examiner 
opined that the veteran showed "classic symptoms" of PTSD 
with a full compliment of depressive symptoms.  In a multi-
axis diagnosis, the examiner concluded that the veteran had 
severe PTSD and moderately severe major depressive disorder 
secondary to PTSD.  He was assessed a GAF score of 40 based 
upon the psychiatric symptoms.  The examiner further opined 
that the veteran's condition had worsened with respect to the 
clinical state, and that this was primarily due to full 
development of major depressive disorder secondary to PTSD, 
increased frequency and intensity of his PTSD symptoms, and a 
very strong Iraqi/Afghanistan effect.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, an initial evaluation of 30 percent is 
appropriate for the period from December 17, 2004 to October 
18, 2004.  The February 2005 VA examination report reveals 
that the veteran demonstrated significant anxiety though not 
to the level of a panic attack, chronic sleep impairment 
which caused the veteran to sleep no more than four to five 
hours in his recliner, and symptoms of detachment.  The 
veteran reported that he had a "real good" relationship 
with his spouse and an "okay" relationship with his 
daughter.

A 50 percent disability evaluation for PTSD is not 
appropriate for that period as the February 2005 VA 
examination did not note the presence of any circumstantial, 
circumlocutory or stereotyped speech or panic attacks that 
occurred more frequently than once per week.  The veteran 
also did not demonstrate any memory loss or inability to 
comprehend complex commands.  The veteran was noted as having 
goal-oriented thoughts, which is not indicative of impaired 
abstract thinking or judgment.

With regard to the period from October 19, 2006, the veteran 
is entitled to a staged increased evaluation of 50 percent 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  At 
the October 2006 VA examination, the veteran displayed 
moderately high anxiety.  He also reported poor motivation 
and exhibited low mood.  Although the veteran reported that 
he still maintained relationships and good contact with his 
family, he also reported feeling uncomfortable in crowds of 
people.  Moreover, the October 2006 VA examiner characterized 
his PTSD as "severe."

The veteran is not entitled to a 70 percent evaluation from 
October 19, 2006.  At the October 2006 VA examination, the 
veteran denied having any suicidal or homicidal ideation.  
His speech, psychomotor, and overall memory were found to be 
normal.  The examiner noted the veteran as being oriented to 
time, person, and place and also noted he was neatly dressed 
and well-groomed in appearance.  Although the veteran 
reported increased irritability and impatience, there was no 
finding of impaired impulse control manifested by unprovoked 
irritability with periods of violence.

The Board is aware that the VA examiner from the October 2006 
examination rendered a GAF score of 40.  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), this 
score indicates either some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
This may include the inability to work.  In the present case, 
however, there is no indication from the October 2006 VA 
examination that the veteran is rendered unable to work 
solely because of his PTSD and/or secondary depression.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Consequently, the Board does not find that the GAF score of 
40, in and of itself, warrants an evaluation in excess of 50 
percent.  

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  Although the veteran reported at both VA 
examinations that he had not worked since 1995, he also 
reported at his February 2005 VA examination that his was 
because he had retired on disability due to strokes.  Records 
obtained by the RO from the Social Security Administration 
confirm the same.  There is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an increased 
disability evaluation for the veteran's service-connected 
PTSD for the period from December 17, 2004 to October 18, 
2006.  The evidence, however, does support an increased 
disability evaluation to 50 percent but not more for the 
period from October 19, 2006.  To that extent, this appeal is 
granted.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
PTSD in a January 2005 letter from the RO.  As this case 
concerns an initial evaluation and comes before the Board on 
appeal from the decision which also granted service 
connection, there can be no prejudice to the veteran in 
failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records, service 
personnel records, identified private treatment and VA 
medical center treatment records, and records from the Social 
Security Administration have been obtained.  Additionally, he 
was afforded two VA psychiatric examinations in February 2005 
and October 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
is denied for the period from December 17, 2004 to October 
18, 2006.

Entitlement to an initial evaluation of 50 percent is granted 
for the period from October 19, 2006, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


